Citation Nr: 0003015	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for left hearing loss 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1953 to March 
1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The accredited representative has asserted that there are 
seven sources of private medical records related to the 
claims for increased evaluations that have been identified in 
the record by the appellant but not been developed by the RO.  
Although the Board notes that documents signed by some of the 
private physicians identified are contained in the claims 
folder, it appears that the accredited representative is 
asserting that there are additional records to be obtained 
and the duty to assist has not been met.  

Specifically, the Board is concerned with an October 1997 
admission to Teacher's Hospital (Hospital del Maestro) for 
treatment of chronic obstructive pulmonary disease/bronchial 
asthma.  Although the RO has indicated that the records are 
contained in the claims folder, the Hospital del Maestro 
records contained in the file reference venous Doppler 
studies and musculoskeletal complaints.  The records 
department from the hospital indicated that there was an 
admission in October 1997.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him of the allegations of the 
representative regarding outstanding 
evidence.  The veteran should then be 
informed that he should obtain and submit 
the treatment records and hospitalization 
records from the private treatment 
sources identified by the accredited 
representative in the June 1999 statement 
of the accredited representative.  

2.  The appellant is hereby informed that 
he should obtain and submit all evidence 
that will support his claim for increased 
ratings for left hearing loss disability 
and bronchial asthma.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


